EXHIBIT 10.1

 

AMENDMENT NO. 10 TO CREDIT AGREEMENT

 

 

THIS AMENDMENT NO. 10 TO CREDIT AGREEMENT (this "Amendment") is entered into as
of February 4, 2014 by and among the Lenders identified on the signature pages
hereof (such Lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a "Lender" and
collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE, LLC, formerly known
as Wells Fargo Foothill, LLC, a Delaware limited liability company, as the
arranger and administrative agent for the Lenders (in such capacity, "Agent")
and SPEED COMMERCE, INC. (formerly known as Navarre Corporation), a Minnesota
corporation ("Borrower").

 

WHEREAS, Borrower, Agent, and Lenders are parties to that certain Credit
Agreement dated as of November 12, 2009 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"); and

 

WHEREAS, in connection with the foregoing, Borrower, Agent and Lenders have
agreed to amend the Credit Agreement in certain respects;

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.    Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement.

 

2.   Amendment to Credit Agreement: Subject to the satisfaction of the
conditions set forth in Section 5 below and in reliance upon the representations
and warranties of Borrower set forth in Section 6 below, the Credit Agreement is
hereby amended in the following respects:

 

(a)    Schedule 1.1 of the Credit Agreement is amended by replacing the
reference to "(xi) out-of-pocket lease breakage and facility costs incurred
during the fiscal year of Borrower ending March 31, 2014 in connection with the
early termination or cancellation of the leases of Borrower for the headquarters
location of Borrower located in Minneapolis, Minnesota in connection with moving
the headquarters of Borrower to Dallas, Texas in an aggregate amount not to
exceed the maximum amount therefor set forth as item (3) on Schedule M-1 to the
Credit Agreement" set forth therein with a reference to "(xi) out-of-pocket
lease breakage and facility costs and other transition costs arising out of or
related to Borrower's business in each case incurred during the fiscal year of
Borrower ending March 31, 2014 in an aggregate amount not to exceed the maximum
amount therefor set forth as item (3) on Schedule M-1 to the Credit Agreement".

 

(b)    Schedule M-1 (Moving Expense Addbacks) to the Credit Agreement is amended
and restated in its entirety in the form attached as Schedule M-1 hereto.

 

3.      Continuing Effect. Except as expressly set forth in Section 2 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.

 

 
 

--------------------------------------------------------------------------------

 

 

4.   Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
represent the valid, enforceable and collectible obligations of Borrower, and
further acknowledges that there are no existing claims, defenses, personal or
otherwise, or rights of setoff whatsoever with respect to the Credit Agreement
or any other Loan Document. Borrower hereby agrees that this Amendment in no way
acts as a release or relinquishment of the Liens and rights securing payments of
the Obligations. The Liens and rights securing payment of the Obligations are
hereby ratified and confirmed by Borrower in all respects.

 

5.     Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent, each in form and
substance acceptable to Agent:

 

(a)    Agent shall have received a fully executed copy of this Amendment (along
with the Consent and Reaffirmation attached hereto);

 

(b)   Agent shall have received the Tenth Amendment Fee (as defined below),
which may be charged by the Agent to the Loan Account as an Advance on the date
hereof; and

 

(c)   No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment.

 

6.      Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Agent and
Lenders that, after giving effect to this Amendment:

 

(a)    All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct on and as of the date of this
Amendment, in each case as if then made, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct on and as of such earlier
date);

 

(b)    No Default or Event of Default has occurred and is continuing; and

 

(c)    This Amendment and the Credit Agreement, as modified hereby, constitute
legal, valid and binding obligations of Borrower and are enforceable against
Borrower in accordance with their respective terms.

 

7.      Tenth Amendment Fee. To induce Agent and Lenders to enter into this
Amendment, Borrower hereby agrees to pay to Agent, for the benefit of Lenders, a
non-refundable fee on the date hereof equal to $35,000 (the "Tenth Amendment
Fee"), which shall be fully-earned and due and payable on the date hereof and
shall be in addition to and not in substitution of any and all other fees
previously paid by Borrower to Agent and/or Lenders pursuant to the Loan
Documents and any other fees subsequently required to be paid by Borrower to
Agent and/or Lenders pursuant to the Loan Documents. Borrower hereby authorizes
Agent to charge the Eight Amendment Fee to the Loan Account as an Advance on the
date hereof.

 

 
2 

--------------------------------------------------------------------------------

 

 

8.           Miscellaneous.

 

(a)        Expenses. Borrower agrees to pay on demand all Lender Group Expenses
of Agent (including, without limitation, the fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. All obligations provided herein shall survive any
termination of this Amendment and the Credit Agreement as modified hereby.

 

(b)         Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.

 

(c)     Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile or electronic mail shall be equally effective as delivery of an
original executed counterpart of this Amendment.

 

9.           Release.

 

(a)        In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower and each Guarantor (by its
execution and delivery of the attached Consent and Reaffirmation), on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which Borrower, any Guarantor or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Amendment.

 

(b)        Each of Borrower and each Guarantor understands, acknowledges and
agrees that the release set forth above may be pleaded as a full and complete
defense and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.

 

 
3 

--------------------------------------------------------------------------------

 

 

 

(c)     Each of Borrower and each Guarantor agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

[signature pages follow]

 

 
4 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

 

 

SPEED COMMERCE, INC.
(formerly known as Navarre Corporation),
a Minnesota corporation

 

 

 

 

 

 

 

  

 

By:

 

 

Name: 

  

 

 

Title: 

 

 

 

 
Signature Page to Amendment No. 10 to Credit Agreement 

--------------------------------------------------------------------------------

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

formerly known as Wells Fargo Foothill, LLC,
a Delaware limited liability company, as Agent and as a Lender

 

 

 

 

 

 

 

  

 

 

By:

 

 

 

Name: 

  

 

 

Title: 

 

 



 

 
Signature Page to Amendment No. 10 to Credit Agreement  

--------------------------------------------------------------------------------

 

 

CONSENT AND REAFFIRMATION

 

 

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 10 to Credit Agreement (terms defined therein and used,
but not otherwise defined, herein shall have the meanings assigned to them
therein); (ii) consents to Borrower's execution and delivery thereof;
(iii) agrees to be bound by the terms of the Amendment, including Section 9
thereof; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Document to which any of the undersigned is a party
and reaffirm that each such Loan Document is and shall continue to remain in
full force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, each of the
undersigned understands that Agent and Lenders have no obligation to inform any
of the undersigned of such matters in the future or to seek any of the
undersigned's acknowledgment or agreement to future consents, amendments or
waivers, and nothing herein shall create such a duty.

 

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of such Amendment.

 

 

 

NAVARRE DISTRIBUTION SERVICES, INC.,
a Minnesota corporation

 

 

 

 

 

 

 

  

 

 

By:

 

 

 

Name:

  

 

 

Title: 

 

 


 

NAVARRE ONLINE FULFILLMENT SERVICES, INC.,

a Minnesota corporation

 

 

 

 

 

 

 

  

 

 

By:

 

 

 

Name:

  

 

 

Title: 

 

 

 

 
Consent and Reaffirmation to Amendment No. 10 to Credit Agreement 

--------------------------------------------------------------------------------

 

 

 

ENCORE SOFTWARE, INC.,
a Minnesota Corporation

 

 

 

 

 

 

 

  

 

 

By:

 

 

 

Name:

  

 

 

Title: 

 

 



 




 

NAVARRE DIGITAL SERVICES, INC.,
a Minnesota Corporation

 

 

 

 

 

 

 

  

 

 

By:

 

 

 

Name:

  

 

 

Title: 

 

 



 




 

NAVARRE LOGISTICAL SERVICES, INC.,
a Minnesota corporation

 

 

 

 

 

 

 

  

 

 

By:

 

 

 

Name:

  

 

 

Title: 

 

 



 




 

NAVARRE DISTRIBUTION SERVICES ULC,
a British Columbia unlimited liability company

 

 

 

 

 

 

 

  

 

 

By:

 

 

 

Name:

  

 

 

Title: 

 

 



 




 

SPEED COMMERCE CORP. (formerly known as SpeedFC, Inc. and as SFC Acquisiton Co.,
Inc.), a Minnesota corporation

 

 

 

 

 

 

 

  

 

 

By:

 

 

 

Name:

  

 

 

Title: 

 

 



 

 
Consent and Reaffirmation to Amendment No. 10 to Credit Agreement  

--------------------------------------------------------------------------------

 

 

SCHEDULE M-1

Moving Expense Addbacks

 

 

(1)     The maximum aggregate amount of additions to EBITDA permitted pursuant
to clause (ix) of the definition thereof for out-of-pocket personnel and
professional fees consisting of severance and other related personnel costs,
professional fees, contractors, training and recruiting incurred during the
fiscal year of Borrower ending March 31, 2014 in connection with moving the
headquarters of Borrower from Minneapolis, Minnesota to Dallas, Texas shall not
exceed $3,700,000.

 

(2)     The maximum aggregate amount of additions to EBITDA permitted pursuant
to clause (x) of the definition thereof for out-of-pocket physical moving
expenses and transportation expenses and related expenses incurred during the
fiscal year of Borrower ending March 31, 2014 in connection with moving the
headquarters of Borrower from Minneapolis, Minnesota to Dallas, Texas (and
moving certain assets to Columbus, Ohio) shall not exceed $12,700,000.

 

(3)     The maximum aggregate amount of additions to EBITDA permitted pursuant
to clause (xi) of the definition thereof for out-of-pocket lease breakage and
facility costs and other transition costs arising out of or related to
Borrower's business in each case incurred during the fiscal year of Borrower
ending March 31, 2014, shall not exceed $2,600,000.

 

 

 

 

 